Case 1:11-cv-00691-LAK-RWL Document 2394 Filed 11/20/19 Page 1 of 2

THE LAW OFFICES OF

ANDREW J. Friscy, PLLC

ONE PENN PLAZA
58rd FLOOR
NEW YORK, NEW YORK 10119
(212) 285-8000
FAX: (646) 304-0352

JASON D. WRIGHT
ADMITTED IN NEW YORK. VIRGINIA
AND THE DISTRICT OF COLUMBIA
OF COUNSEL

November 20, 2019

By ECF

The Honorable Loretta A. Preska
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Chevron Corp. v. Steven Donziger, et all.;
Criminal Docket Number 19-561 (LAP);
Civil Docket Number 11-0691

Dear Judge Preska:

On behalf of Steven Donziger, I submit this letter as a request that Mr. Donziger’s
pending application to modify the conditions of his release be heard no later than November 25,
2019, if at all possible. I make this request in light of the upcoming Thanksgiving weekend, and
because the odds are diminishing that we will know where this case is headed by December 4,
2019, the date of the next scheduled conference.

Yesterday, Chevron filed a motion in the civil case to preclude Mr. Donziger from
asserting his Fifth Amendment rights at an evidentiary hearing scheduled before Magistrate
Lehrburger for December 12, 2019, the subject of which relates to the pending criminal charges.
The importance of that motion and the time necessary for me to formulate Mr. Donziger’s
response will make it difficult for me to have sufficient time to complete my work in this
criminal case and bring discussions with Ms. Glavin to a head by December 4, 2019.

Meanwhile, I will be in Florida for the holiday weekend from November 28
through December 1; I will be in Washington, D.C. on another matter on December 2 and 3; and
am already fully committed with work on November 21, 23, 24 and 26. In addition, depending
on the status of Mr. Donziger’s application to modify the conditions of his release, I expect to be
making an application that he be permitted to travel to the Boston area for Thanksgiving and days
before and after, but am waiting to hear from Pretrial Services as to its position before doing so.

WWwW.ANDREWFRISCH.COM
Case 1:11-cv-00691-LAK-RWL Document 2394 Filed 11/20/19 Page 2 of 2

I realize that the Court has a very full docket, but I wanted the Court to know that
my expectations for December 4 are now very much in flux. While it is possible that I will be
able to report where the case is headed that day, yesterday’s Chevron motion makes me less
optimistic. Thus, I respectfully request that the parties be heard at the Court’s earliest
opportunity.

I very much appreciate the Court’s consideration.

Respectfully submitted,

/s/
Andrew J. Frisch
ce: Ms. Rita Glavin
Special Prosecutor
